Citation Nr: 0533167	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  02-20 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether [redacted] may be recognized as a helpless 
child of the veteran.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to June 1945.  
The veteran is in receipt of VA compensation benefits and has 
brought a claim for additional benefits on behalf of his son, 
Robert, claiming that he is permanently incapable of self-
support.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Providence, 
Rhode Island, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A May 2000 rating decision denied the 
claim, the veteran filed a timely appeal, and he perfected 
it.

Although the veteran originally requested a local and Board 
hearing on his substantive appeal filed in December 2002.  In 
April 2005, however, the veteran submitted a Statement in 
Support of Claim (VA Form 21-4138) in which he
waived his request for both a local hearing and a Board 
hearing.  The Board deems this correspondence sufficient to 
constitute a withdrawal of his prior hearing requests.  See  
38 C.F.R. § 20.704(e).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The Board notes the veteran's stated consternation over the 
length of time his appeal has been pending and the repeated 
requests for documents.  The Board's initial review of the 
case, however, indicates that further development is in 
order.

The veteran's son is currently deemed disabled due to a 
diagnosis of schizophrenia, and the issue is whether he was 
disabled prior to attaining the age of 18.  The claims file 
reflects an undated Explanation of Determination by the 
Social Security Administration (SSA), which was received by 
the RO in May 1999, and reflects that the veteran's son was 
determined to be disabled as of September 1985.  The document 
raises two concerns on the part of the Board: First, it 
appears to have been submitted by the veteran in support of 
his claim, with no evidence of further development by the RO; 
and second, it reflects that records were considered by SSA 
which are not associated with the claim file.  Specifically, 
the Determination reflects that the son's records from two 
different schools for the period 1978 to 1982 were 
considered, as well as medical reports which are not 
associated with the claim file.

The Board notes that the Statement of the Case (SOC) cited 
the SSA determination but determined that there was no 
evidence which showed that the veteran's son met the 
requirements for the award of the benefit, as the veteran did 
not submit the necessary evidence as requested.  This is 
contrary to VA's affirmative duty to assist the veteran by 
obtaining such Federal records.  38 C.F.R. § 3.159(c)(2).  
Once the VA is put on notice that a claimant is in receipt of 
such benefits, the VA has a duty to obtain the related 
records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Masors v. Derwinski, 2 Vet. App. 181 (1992).

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain from the SSA the 
records pertinent to the veteran's son's 
claim for SSA disability benefits, as 
well as the medical and other records, to 
include Robert's school records, relied 
upon concerning that claim.  If records 
are no longer available, a statement 
documenting the inquiry, search, and 
negative result should be made a part of 
the claims file.

2.  After all of the above is completed, 
and if the veteran affirmatively waives a 
hearing(s), the RO shall review all of 
the evidence obtained since the SSOC in 
light of all the other evidence of 
record.  To the extent that the benefit 
sought on appeal remains denied, issue 
the veteran a SSOC and, if all is in 
order, return the case to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

